Citation Nr: 1200531	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder.     

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  




INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.               

In October 2009, the Board remanded this case for additional development.  In this decision, the Board is reopening the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and a low back disability, and the aforementioned claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In August 2011, after the Veteran's appeal was certified to the Board, the Veteran submitted a statement in which he indicated that he had not received the "VA criteria for PTSD" and that his recent VA psychiatric evaluation in November 2010 was inadequate.  In this regard, the Board notes that, as explained more fully below, the Board is reopening the Veteran's claim for service connection for PTSD and remanding the claim to the RO for additional development, including a new VA examination.  In the August 2011 statement, the Veteran also contended that he had low back pain during service which continued after his discharge.  Given that the Board is reopening the claim for service connection for a low back disability and remanding it to the RO for additional development, initial consideration of this evidence should be undertaken by the RO.  









FINDINGS OF FACT

1.  In an August 2003 rating action, the RO denied the Veteran's claims of entitlement to service connection for PTSD and a low back disability; the Veteran was provided notice of the decision and his appellate rights, but did not file a Notice of Disagreement.    

2.  In January 2005, the Veteran filed an application to reopen his claims for service connection for PTSD and a low back disability.  

3.  With respect to the claims for service connection for PTSD and a low back disability, additional evidence received since the August 2003 decision is new to the record and relates to unestablished facts necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The August 2003 rating action, in which the RO denied the Veteran's claims of entitlement to service connection for PTSD and a low back disability, is final.  38 U.S.C.A. § 7105(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).     

2.  In regard to the claim for service connection for PTSD, the evidence received since the August 2003 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  In regard to the claim for service connection for a low back disability, the evidence received since the August 2003 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)   

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's claims to reopen based on new and material evidence with respect to the VCAA.  Given the favorable outcome as noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).     


II. Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307. 3.309(a).     

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner, supra.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Recently, the provisions of 38 C.F.R. 3.304 were amended.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of- war, or as the result of personal assault.

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.


III. New and Material Claims

The Veteran's original claims of entitlement to service connection for PTSD and a low back disability were denied by the RO in an August 2003 rating action.  In regard to the Veteran's claim for service connection for PTSD, the RO stated that there was no current diagnosis of PTSD.  With respect to the Veteran's claim for service connection for a low back disability, the RO indicated that the Veteran's service treatment records were negative for any evidence of a low back disability.  The Veteran was provided notice of the decision and his appellate rights.  He did not file a notice of disagreement.  Therefore, the August 2003 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).       

Nevertheless, a claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the August 2003 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. PTSD

Factual Background

The evidence of record at the time of the August 2003 rating consists of the Veteran's service treatment records and personnel records, a private psychological evaluation from W.L., Ph.D., dated in March 1983, a private medical statement from the Vet Center, dated in March 1986, VA Medical Center (VAMC) outpatient treatment records, dated from May 2001 to April 2003, and a VA examination report, dated in July 2003.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Navy from January 1966 to December 1967.  His last duty assignment was aboard the USS Tripoli.  He received the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  The Veteran's Military Occupational Specialty (MOS) was not listed; however, his related civilian occupation was listed as jet aircraft servicer.  

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder, to include PTSD.  The records show that in December 1967, he underwent a "release from active duty" examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes.  

In March 1983, the Veteran underwent a private psychological evaluation which was conducted by Dr. W.L.  During the evaluation, there was no discussion of the Veteran's service.  Following the mental status evaluation, Dr. L. stated that there was no diagnosis; Axis I and II were "none."      

In a private medical statement from the Vet Center, dated in March 1986, it was noted that the Veteran had been receiving individual counseling at the Vet Center since February 1985.  His initial complaints consisted of intra-psychic distress, military related trauma, and interpersonal conflicts.  It was further noted that the Veteran was making adequate progress toward the resolution of his problems.   

In April 2003, the Veteran filed his initial claim for service connection for PTSD.  At that time, he stated that while he served aboard the USS Tripoli, he had to unload the dead soldiers from the helicopters to the ship.  He noted that he suffered from thoughts and images of death.  According to the Veteran, one soldier's personal effects were tossed overboard.  

VAMC outpatient treatment records, dated from May 2001 to April 2003, show that in July 2001, the Veteran underwent a psychiatric evaluation.  At that time, he stated that he had served on a Naval ship off of Vietnam and was exposed to death and dying when wounded and dead soldiers were flown to his ship.  He denied any nightmares, intrusive thoughts, or depressive symptoms.  The assessment was rule out PTSD.  In August 2001, the Veteran sought treatment because he was having difficulty managing his stress.  He stated that he had been recently harassed by a trucker while driving.  The incident resulted in his arrest for brandishing a weapon.  The Veteran also indicated that he was taking care of his mother who had dementia.  He denied recent nightmares, flashbacks, or intrusive memories.  The examiner stated that based on the Veteran's reported symptomatology, the Veteran did not meet the criteria for a PTSD diagnosis, although it appeared that he met the criteria in the distant past.  The examiner reported that the Veteran had an adjustment disorder.  According to the examiner, the Veteran's primary purpose for seeking treatment was to manage his stress for the upcoming trial and have support in dealing with his mother.       

In July 2003, the Veteran underwent a VA PTSD examination.  The examiner stated that he had reviewed the Veteran's claims file.  He indicated that according to the Veteran, while aboard the USS Tripoli, he had to wait on deck to receive casualties and carry them on stretchers to the hospital unit on the ship.  The Veteran noted that he comforted the wounded soldiers.  He reported that he hardened himself to the work by shouting obscenities so that he would not feel the impact of the wounded and dead he had to handle.  After his discharge, he moved from one relative's home to another and sought odd jobs.  He stated that at present, he had difficulties arising from a traffic incident at which time he was arrested and charged with a firearms violation.  The Veteran also noted that he was caring for his mother who had Alzheimer's disease.  He further indicated that another trauma in his life was finding the body of his drowned brother.  The Veteran denied any dreams or nightmares about Vietnam.  In the past, he had one or two flashbacks of his Vietnam experiences after the use of alcohol.  However, he denied any current flashbacks.  Following the mental status evaluation, the diagnosis was the following: (Axis I) adjustment disorder with anxious mood, (Axis II) no formal diagnosis, although the Veteran's life had been characterized by marked dependent traits and ineffectual lifestyle, rationalized by unconventional belief system, (Axis IV) psychosocial and environmental problems; reported experience in Vietnam waters, now very largely attentuated; current problems included dependency on others for survival, multiple family problems, and financial problems, and (Axis V) Global Assessment of Functioning (GAF) score of 60 to 65.  The examiner stated that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  The Veteran was not currently experiencing the type of "reexperiencing" required for such a diagnosis, nor were the Veteran's symptoms in the area of avoidance of reminders noteworthy.  In addition, the Veteran did not meet criteria in the area of numbing of emotional responsiveness.  The Veteran did have some increase in vigilance but he also had many neighborhood encounters and police meetings which had increased that symptom.  According to the examiner, at worst, the Veteran appeared qualified for a diagnosis of an adjustment disorder with anxious mood.  That diagnosis appeared to have arisen mainly out of the Veteran's recent life circumstances, particularly the difficulties in caring for his demented mother.           

Evidence received subsequent to the unappealed August 2003 rating action consists of a statement from the Veteran, dated in April 2005, a VA psychiatric evaluation report, dated in November 2010, and a Memorandum, dated in July 2011.       

In a statement from the Veteran, dated in April 2005, he stated that while he was stationed on the USS Tripoli, he discovered that some of his shipmates were smuggling marijuana and alcohol aboard, and were running gambling and pornographic movie events.  According to the Veteran, they were also dealing the ship's supplies and sending automatic weapons back to the United States through the mailroom.  He indicated that when he told his division officer, he learned that the officer was involved and soon "word" got back to him that he would be "going overboard some night if [he] was not careful."  The Veteran maintained that because he made enemies, he was transferred for his own safety to the Medivac detail where he unloaded dead and wounded soldiers to the ship's hospital.  

In November 2010, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, his son had committed suicide in January 2010.  The Veteran also noted that his mother, whom he had been caring for, died in August 2010.  He was not being seen for any psychiatric or psychological disorders and was not on any medications for such.  When asked to discuss traumatic events which occurred while serving in the Navy, the Veteran stated that he had made some enemies because he had discovered criminal activity.  He indicated that while aboard the USS Tripoli, he came across the smuggling of drugs, pornography, and weapons.  He noted that when he tried to tell his superior officers, some of them were involved and he learned that he was "to be thrown over the side."  Thus, for his own protection, he was transferred to "stretcher duty" where he unloaded dead and wounded soldiers.  At present, the Veteran stated that the recent deaths of his son and mother were significant stressors for him.  He also indicated that his chronic low back and right shoulder pain was a stressor.  He denied any nightmares or psychotic processes such as auditory or visual hallucinations.  The examiner reported that the Veteran presented with symptoms of depression due to medical conditions of chronic back and right shoulder.   With respect to the Veteran's primary stressor of being involved in trying to curtail ongoing criminal activities aboard the USS Tripoli, including the smuggling of drugs and automatic weapons, with subsequent threats upon the Veteran's life of being "thrown over the side," the examiner stated that there would need to be confirmation.  The examiner reported that while the Veteran experienced some unpleasant duties while serving the USS Tripoli, there was no indication that the diagnosis of PTSD could be associated with that trauma.  The Veteran's primary stressors were not that the Veteran was exposed to casualties or reasonable fear for his own life.  The diagnosis was the following: (Axis I) depression due to medical conditions of chronic back and right shoulder pain; delusional disorder, not otherwise specified; bereavement, loss of son and mother, (Axis II) avoidant characteristics, (Axis IV) psychosocial/environmental factors, and (Axis V) GAF score of 58 to 60.     

In a Memorandum, dated in July 2011, the RO stated that with respect to the Veteran's alleged stressors of discovering criminal activity aboard the USS Tripoli and witnessing many dead and injured soldiers being transferred to the ship, it was the RO's determination that the Veteran's stressors could not be corroborated.  According to the RO, the Veteran had not provided the required detailed information needed for U.S. Army and Joint Services Records Research Center (JSRRC) or any other source to conduct appropriate research into the claimed allegations.    

Analysis

The Board recognizes that the primary basis for the denial of the claim for service connection for PTSD was that there was no current evidence of a diagnosis of PTSD.  Upon a review of the "new" evidence, there is still no current diagnosis of PTSD.  However, the Veteran has provided new stressors.  Specifically, he alleges that while he was stationed on the USS Tripoli, he discovered that some of his shipmates were engaging in criminal activity, including smuggling drugs, pornography, and weapons.  He further indicates that when he reported this activity to his immediate superiors, he discovered that some of them were involved in the illegal operation and consequently, he made enemies aboard.  The Veteran contends that he was informed that he would be thrown overboard if he reported the criminal activity.  He maintains that for his own safety, he was transferred to the Medivac detail where he unloaded dead and wounded soldiers to the ship's hospital.  These new stressors were not previously considered by decision makers and thus, are not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for PTSD is reopened.


B. Low Back Disability

Factual Background

The evidence of record at the time of the August 2003 rating consists of the Veteran's service treatment records and personnel records, VAMC outpatient treatment records, dated from May 2001 to April 2003, and a statement from the Veteran, dated in May 2003.  

The Veteran's service treatment records are negative for any complaints or findings of a low back disability, to include degenerative disc disease of the lumbar spine.   The records show that in December 1967, he underwent a "release from active duty" examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."  

VAMC outpatient treatment records, dated from May 2001 to April 2003, show that in April 2003, the Veteran sought treatment for low back pain.  At that time, he stated that he was lifting a microwave from a car when he injured his back.  The next day, he had pain radiating down the left leg.  The Veteran indicated that he had a history of chronic low back pain with degenerative disc disease of the lumbar spine.  The diagnosis was low back pain.    

In a statement from the Veteran, dated in May 2003, he stated that prior to his entrance into the military, he was in an automobile accident where he was thrown forward into the dashboard.  No major injuries were found at that time.  He indicated that a few months later, he was participating in a physical education class when he began to experience "electric shocks" in his lower spine and down both legs while doing sit-ups.  According to the Veteran, he later entered the military wherein he continued to have low back pain which radiated down his legs.  He noted that his MOS required bending and lifting which increased his back pain.  The Veteran reported that he did not seek medical attention because he did not want it to appear that he was complaining.  He stated that after his discharge, he continued to experience low back pain.  The Veteran indicated that eventually, he was diagnosed with degenerative disc disease of the lumbar spine.   

Evidence received subsequent to the unappealed August 2003 rating action consists of VAMC outpatient treatment records, dated from April 2003 to September 2004, a statement from the Veteran's ex-wife, dated in April 2005, and a statement from the Veteran, dated in August 2011.     

VAMC outpatient treatment records, dated from April 2003 to September 2004, show that in October 2003, the Veteran was undergoing physical therapy for chronic low back pain.  

In a statement from the Veteran's ex-wife, dated in April 2005, she stated that she had married the Veteran a short time after he entered the military.  He was healthy and did not have any problems with his back.  According to the Veteran's ex-wife, when the Veteran returned from Vietnam and was discharged, he experienced back spasms and pain in his lower back.  There were periods of time when it was so severe, he had difficulty standing and walking.  She indicated that she took him to a physician who took x-rays and diagnosed degenerative disc disease of the lower spine.  

In a statement from the Veteran, dated in August 2011, he stated that during service, he experienced low back pain.  He indicated that after his discharge, he continued to experience chronic low back pain.  Eventually, he was diagnosed with degenerative disc disease.  He maintained that his currently diagnosed degenerative disc disease was related to his period of active service.  

Analysis

At the outset, the Board recognizes that the Veteran maintains that prior to his induction into the military, he injured his back and had low back pain.  However, the Board notes that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the fact remains that there is no actual medical evidence showing that the Veteran had a low back disability prior to his enlistment into the military.  Although the Veteran may have experienced back pain prior to his entrance into military, there is no medical evidence showing that an underlying low back disability was diagnosed.  In addition, at the time of the Veteran's induction examination, dated in August 1965, his spine and other musculoskeletal system were clinically evaluated as "normal."  Thus, in light of the above, the Board finds that there is no clear and unmistakable evidence showing that the Veteran had a low back disability prior to his entry into service.  Given that there is no clear and unmistakable evidence of a low back disability pre-existing service, it is unnecessary to address the second question regarding aggravation of the pre-existing disability.  Id.  Accordingly, in light of the above, the presumption of soundness is not rebutted.  VAOPGCPREC 3-2003; see also Wagner, supra.  

Given that the Veteran is entitled to a presumption of soundness at service entrance, the pertinent question in this case becomes whether the Veteran currently has a low back disability that is related to his period of service.     

In the August 2003 rating action, the primary basis for the denial of the claim for service connection for a low back disability was that there was no evidence of record showing that the Veteran injured his back during service.  In this regard, the Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a low back injury.  However, the Veteran has also alleged that he experienced low back pain during service.  He also maintains that after his discharge, he continued to experience chronic low back pain.  The Veteran is competent to report what comes to him through his senses, which would include experiencing low back pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board accepts as true that the Veteran had low back pain during and after service.  This evidence was not previously considered by decision makers and thus, is not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for PTSD.

New and material evidence has been received to reopen a claim of service connection for a low back disability.

The appeal is granted to this extent only.  




REMAND

In view of the Board's decision above, the Veteran's claims for service connection for PTSD and a low back disability must be adjudicated on a de novo basis without regard to the finality of the August 2003 rating action.

In regard to the Veteran's claim for service connection for PTSD, the Board notes that during the pendency of the appeal, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

In regard to the Veteran's alleged stressors, the Board notes that they are inherently unverifiable; that is, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  However, the Board also notes that the Veteran as a lay person is competent to describe the events he experienced aboard the USS Tripoli and symptoms of fear and terror, which are based on his personal experience.  38 C.F.R. § 3.159 (2011); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

In this case, the Board recognizes that the Veteran underwent a VA examination in November 2010 and at that time, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In support of his opinion, he stated that with respect to the Veteran's primary stressor of being involved in trying to curtail ongoing criminal activities aboard the USS Tripoli, with subsequent threats upon the Veteran's life of being "thrown over the side," the examiner stated that there would need to be confirmation of such events.  He also reported that the Veteran was not exposed to casualties or reasonable fear for his own life.  These findings are incorrect.  The Veteran has specifically stated that he was exposed to casualties when he had to unload wounded and dead soldiers while aboard the USS Tripoli.  The Veteran is competent to describe such an event.  He is also competent to report that he discovered criminal activity on the USS Tripoli.  Moreover, he has specifically indicated that because he tried to reveal the criminal activity, he learned that he could be thrown overboard which caused him to be fearful.  Thus, in light of the above, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  38 C.F.R. § 3.159.  In doing so, the Board finds that the Veteran's alleged stressors should be considered under the amended version of 3.304(f).

With respect to the Veteran's claim for service connection for a low back disability, given that the Board accepts as true that the Veteran experienced low back pain during and after service, and in consideration of the evidence of record showing a current diagnosis of degenerative disc disease of the lumbosacral spine [although the Board notes, there is no x-ray evidence of record documenting arthritis in the lumbosacral spine (see 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity)], the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of the low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  A mental status examination performed by a psychiatrist to determine the nature, extent and etiology of any psychiatric disorder that may be present, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, appropriate psychological testing and any other tests that are deemed necessary, the psychiatrist is asked to opine on the following:

a. Does the Veteran meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV)?

b. Is it at least as likely as not (50 percent or more likelihood) that any psychiatric disability, to include PTSD, began during or is causally linked to any incident of service, to include the Veteran's stressors of unloading dead and wounded soldiers, and discovering criminal activity aboard the USS Tripoli and after trying to reveal such activity, learning that he could be thrown overboard which caused him to be fearful? 

The psychiatrist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The psychiatrist is requested to provide a rationale for any opinion expressed.  

B.  A VA orthopedic examination for the purpose of determining the nature, severity, and etiology of any back disability, to include degenerative disc disease of the lumbosacral spine.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner 

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following:

Is it at least as likely as not (e.g., a 50 percent or greater probability) that any back disability that is currently present, to include degenerative disc disease of the of the lumbosacral spine, is related to the Veteran's period of active service, to include his in-service low back pain?  [Although the Veteran's service treatment records are negative for any complaints or findings of low back pain, the examiner should accept as true that the Veteran experienced low back pain from bending and lifting during service, and after his discharge, continued to experience such pain.]  The examiner should presume that the Veteran was in sound condition upon entry into the military and did not have a pre-existing back disability.  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

A complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of service connection for a back disability.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


